Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 3/22/22.  Claims 22-28 were pending. After amendment of the pending claims, applicant added claims 29-41. Thus claims 22-41 are pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot/non-persuasive in view of new grounds of rejection. Several dependent claims are objected and therefore may be allowable if rolled up and the objections/rejections are cleared.
This action is a Final Rejection.


Claim Objections
Claims 29, 40, 41, and 42 are objected to because of the following informalities:  
Claim 29 contains Wherein the second signal is the first signal appears to be a broadening rather than narrowing independent claim. At the minimum, they should be “the same” signal.

Claims 40,41, 22 “contain user sufficient to identify a real environment” – here one does not know what “sufficient” is, much less “real”. How much is sufficient? Broadly any amount could be read to be sufficient.

Also “based on the at least one signal, a type of the quotation request to be generated; “what type and based on what characteristic?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)22-32,36,40-41 are rejected under 35 U.S.C. 103  as being anticipated by US Patent 10,210577 to Davis further in view of US Patent Publication to Stahl 20140222469 

As per claims 40, 41, 22, Davis discloses; 
A computer-implemented method performed by at least one processor to generate at least one quotation request from records related to tangible property and stored across multiple data stores, the method comprising: 
receiving at least one signal corresponding to input from a user sufficient to identify a real environment and corresponding to a quotation request from the user, Davis(col. 4 identify components within a property for obtaining insurance quotes, “sufficient” per above is not a defined quantity)
the quotation request associated with the real environment; determining, based on the at least one signal, a type of the quotation request to be generated; Davis(col. 3-4 insurance quotes, col. 8 lines 50—55 different types of protection plans or coverage levels are types of quotes)
based on the type of the at least one quotation request;  Davis(col.6 at least one quote)
locating at least some of the information related to the real environment by identifying and retrieving, through the at least one API, records from a plurality of data stores;
 generating the at least one quotation request from the information related to the real environment and retrieved from the plurality of data stores; and, Applicant: John F. GroomAttorney Docket No.: 365-03 Application No.: 16/947,455 Page 15 of 22 submitting the at least one quotation request to the … of vendors through the at least one API. (col. 12, lines 25-40 quotes)
Here Davis does not disclose the plurality of vendors which Stahl teaches;
identifying, as a function of the type of the at least one quotation request, 
at least one API through which the at least one quotation request may be submitted to a plurality of vendors; 
identifying information related to the real environment based on predetermined requirements associated with the at least one API 
and based on predetermined requirements associated with the plurality of vendors
(0029, insurance quotes from all types of participants)
The motivation for the combination is that in the past the insurance quotes were obtained by phone calls by a customer and thus the need to automate this process. (0001-3)



As per claim 23 Davis discloses; 
The computer program product of claim 22, the operations further comprising: retrieving from a data store, based on the second signal, an inventory of tangible objectsreal environment[[ RE]]; and, selecting at least one[[ TO]] tangible object from the inventory of tangible objects to be included in the[[ QR]] quotation request,real environment comprises information related to the at least one[[ TO]] tangible object.
Davis (col. 3 lines 5-15 object cataloging for insurance purposes in the home)

As per claim 24, Davis discloses; The computer program product of claim 23, wherein selecting at least one[[ TO]] tangible object to be included in the[[ QR]] quotation request comprises: presenting the[[a]] user a representative mavisual indicia of the inventory of[[ TOs]] tangible objects as a corresponding plurality of representative objectsrepresentative map; and, receiving input from the[[ a]] user selecting at least one[[ RO]] representative object corresponding to the at least one[[ TO]] tangible object.
Davis(col. 3, location aware video, looks like a “map”, in fig. 5)

As per claim 25 Davis discloses; The computer program product of claim [[24]]23, the operations further comprising:  a signal corresponding to a quotation associated with the quotation request; storing th, in at least one datastore corresponding trepresentative object[[ RO]] associated with the at least one tangible object[[TO]], the at least one representative object to the at least one tangible object. Davis(col. 3, 4 discloses the act of obtaining valuations for multiple objects to provide insurance quotes for various property elements)
Stahl teaches what Davis does not disclose, mainly, the aspect of multiple quotes, 
receiving, from at least one of the plurality of vendors, (0010)
The motivation would be similar to that provided for claim 22 above.

As per claim 26 Davis discloses; 
The computer program product of claim 22, the operations further comprising: receiving a plurality of quotations in response to the quotation request , based on predetermined criterion, terms of the plurality of quotations received; and, generatingcomprising at least selected terms, of the terms parsed, in a visual presentation juxtaposing corresponding terms of the plurality of quotations.
Davis(col. 3 lines 5-10, at least one quote)

As per claim 27 Davis discloses; The computer program product of claim 26, wherein: parsing terms of the plurality of quotations comprises: identifying standard terms relevant to the type of[[ QR]] quotation request; identifying terms in the plurality ocorresponds to at least one predetermined-is standard term; and, generating a comparative quotation comprises generating a standardized conversational comparison juxtaposing selected terms parsed from the plurality of quotations corresponding to the at least one predetermined standard term.
 Davis Col. 2 (lines 15-25)


As per claim 28 Davis discloses; 
The computer program product of claim 22, wherein: the type of the[[ QR]] quotation request comprises[[is]] insurance; and, the plurality ocomprises[[ is]] at least one insurance provider. Col. (11, 12 Davis, insurance quotes are provided by insurance providers, at least one only requires one)

Claim 29 is essentially a broadening of claim 22, where both signals are the same, so not specific argument is made here.

As per claim 30 Davis discloses; The computer program product of claim 22, wherein generating the at least one quotation request further comprises generating the at least one quotation request as a function of an attribute of a tangible object in the real environment, the attribute retrieved from a second API.  Davis(col. 3 bottom to col. 4 top 10 lines)

As per claim 31 Davis discloses; The computer program product of claim 23, wherein: generating the at least one quotation request further comprises retrieving a manufacturer identifying number associated with the at least one tangible object; and, identifying the at least one API is further based on the manufacturer identifying number.  
Davis (col. 14 recognize devices, using an identifying number would make sense if one is scanning a device to recognize it)


As per claim 32, Davis discloses; The computer program product of claim 23, wherein selecting at least one tangible object from the inventory of tangible objects comprises: determining, based on the type of quotation request, at least one relevant tag from a plurality of predetermined tangible object tags; and, selecting the at least one tangible object based on a predetermined association with the at least one relevant tag.  
Davis (col. 14 recognize devices, using an identifying number would make sense if one is scanning a device to recognize it)


As per claim 36 Davis discloses; The computer program product of claim 22, further comprising performing tangible object detection operations to detect a tangible object in the real environment, the tangible object detection operations comprising: receiving, from a device of the user, a media stream associated with the real environment and comprising at least one image of a tangible object in the real environment; identifying the tangible object represented in the media stream; determining at least one predetermined class of tangible objects which represents the tangible object; comparing the tangible object to at least one predetermined tangible object pattern selected based on the at least one predetermined class; and, identifying at least one suggested tangible object relating to the at least one predetermined tangible object pattern.   (col. 20 a video stream is used to identify objects for insurance quotes, the environment is “real” in the sense that it’s in the customer’s house)

As per claim 38 Davis discloses;
The computer program product of claim 22, the operations further comprising: for a plurality of tangible objects associated with the real environment and having predetermined associations with corresponding representative objects in a representative map, identifying at least one candidate tangible object as a candidate for the type of quotation request by identification operations comprising: determining associated tangible objects in other real environments based on at least one predetermined attribute associated with the at least one candidate tangible object; and, comparing the at least one candidate tangible object to the associated tangible objects based on at least one type of quotation request tagged to the associated tangible objects by other users in other representative maps corresponding to the other real environments.  
(col. 20 video stream, here “what are other environments”, these can be broadly interpreted as no specific other is specified for maps, see col. 14)



Allowable Subject Matter
Claims 33-35,37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the corrections of any concerns for the parent claims. 


Response to Arguments
Applicant filed an amendment on 3/22/22.  Claims 22-28 were pending. After amendment of the pending claims, applicant added claims 29-41. Thus claims 22-41 are pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot/non-persuasive in view of new grounds of rejection. Several dependent claims are objected and therefore may be allowable if rolled up and the objections/rejections are cleared.
This action is a Final Rejection.
 
Amended Independent Claim 22 
In accordance with the Agreement reached during the Examiner Interview, Applicant amends claims 22 as detailed in the above claim listing. The claims as amended recite "identifying information related to the real environment based on predetermined requirements associated with the at least one API and based on predetermined requirements associated with the plurality of vendors based on the type of the at least one quotation" . Support for these amendments can be found throughout the originally filed specification, figures, and claims, including, for example, at least at [0042], [0054], and [0073-0074], and FIGS. 7 and 13. As such, no new matter has been introduced. Applicant requests the amendments be entered and the rejections be withdrawn. 
Here the argument is essentially the amended subject matter of claim 22 which is moot in view of new grounds of rejection in view of amendment. 
 
Argument Regarding Objection to Claims 22-28 – withdrawn, though non-transitory medium is  still the best way to claim these types of claims.

Argument Regarding Independent Claims 22 -
Here the agreement in the interview would only be that the cited reference used in the rejection does not teach. The art of Feldman and Spader was not cited to a specific claim and thus could not be specifically argued. However for claim 22, the art of Stahl is cited for the amended portion. 

New Dependent Claims 23-39 – no specific argument.
 
New Independent Claims 40 and 41 – similar to claim 22 and thus treated as such by rejection.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A search of the patent and non-patent literature revealed the following relevant references that were supplied with the Non-Final Rejection on 1/7/22

US Patent Publication 20170032466 to Feldman- virtual home supplemental insurance 
US Patent 11042944 to Spader Structural characteristic extraction
Journal of Systems Engineering and Electronics “Research on Insurance Pricing” 1999
Multivariate High Order Moments in multistate life insurance 2010

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698